Order entered March 4, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01318-CV

                             JOHN TATUM, ET AL., Appellants

                                               V.

                                   JULIE HERSH, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-04185

                                           ORDER
       We GRANT appellants’ March 2, 2015 motion for an extension of time to file a reply

brief. Appellants shall file a reply brief by APRIL 24, 2015.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE